Citation Nr: 0639833	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  05-07 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The serviceman was in beleaguered status from December 8, 
1941 to April 4, 1942; a prisoner of war from April 5, 1942 
through April 7, 1942; in no casualty status from April 8, 
1942, through February 14, 1945; and AWOL from February 15, 
1945 through March 19, 1945.

The appellant has filed several claims for VA benefits, but 
these have been denied on the basis that he did not have the 
requisite service for eligibility for VA benefits.  By letter 
dated in September 2002, the Regional Office (RO) again 
denied the appellant's claim.  He was notified of this 
determination and of his right to appeal, but a timely appeal 
was not filed.  Following his attempt to reopen his claim, he 
was advised by letter from the RO dated in October 2004 that 
the evidence was not new and material, and his claim remained 
denied.  He filed a timely appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  By letter dated in September 2002, the RO informed the 
appellant that he did not have the requisite service for 
eligibility for VA benefits.  He was notified of his right to 
appeal, but a timely appeal was not received.

2.  The evidence added to the record since September 2002 is 
essentially cumulative of the evidence previously of record 
and does not provide a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

3.  The RO's decision of September 2002, which denied 
eligibility for VA benefits, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

4.  The evidence received since the September 2002 decision 
is not new and material to reopen the appellant's claim for 
eligibility for VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In an October 2004 letter, the appellant was provided with 
notice that he had to submit new and material evidence to 
reopen the claim for eligibility to VA benefits.  It was 
indicated that he could provide proof of military service.  
In view of the fact that he has furnished an affidavit 
attesting to his service, the Board finds that he was aware 
of the type of evidence he needed to supply and any error in 
compliance with the requirements of the VCAA is harmless.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Eligibility for VA benefits is predicated upon an 
individual's legal status as a veteran of active military, 
naval or air service with the Armed Forces of the United 
States.  38 U.S.C.A. § 101(2)(24).  Service in the Philippine 
Scouts and in the organized military forces of the government 
of the Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for the purpose of 
some VA benefits.  38 U.S.C.A. § 101(7); 38 C.F.R. §§ 3.8, 
3.9.

The provisions of 38 C.F.R. §§ 3.8, 3.9 provide that 
certification by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a guerilla.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the service department's determination 
as to an individual's service shall be binding on the VA.  
Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Court has also pointed out that "[c]ertain service in the 
organized forces of the Government of the Commonwealth of the 
Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service.  See 38 
U.S.C.A. § 107; Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992).  Pursuant to 38 U.S.C. § 501(a)(1), the Secretary has 
established by regulation requirements for verifying 
recognized service in the United States Armed Forces for 
purposes of eligibility to VA benefits. See 38 C.F.R. § 
3.203."  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for eligibility for VA benefits is the RO's 
determination of 
September 2002.  Therefore, the Board must review, in light 
of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
that determination.  In order to do so, the Board will 
summarize the evidence that was of record at the time of that 
decision.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The evidence previously of record included a certification 
from the service department that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces."  Essentially, the only evidence 
supporting the appellant's claim were a report from the Armed 
Forces of the Philippines and an Affidavit of Philippine Army 
Personnel that the appellant had service with the United 
States Armed Forces of the Far East, apparently beginning in 
1941.

As noted above, the appellant's claim was denied on the basis 
that the certification of the service department is binding 
on the VA.  

The only evidence submitted in conjunction with the 
appellant's current claim is an affidavit from R.S. and F.C.  
They stated that the appellant was a member of the 22nd 
Infantry in the United States Armed Forces of the Far East.

While new, the information contained in the affidavit is 
essentially the same as the evidence previously of record.  
The appellant had previously made the same allegation.  The 
Board concludes that the additional evidence is not new and 
material, and the claim for eligibility for VA benefits 
remains denied.  The appellant's statements do not raise a 
reasonable possibility that he had the requisite service for 
eligibility for VA benefits when considered in conjunction 
with the record as a whole.

In this case, the service department has confirmed that the 
appellant had no verified service.  Accordingly, he cannot be 
deemed to be a proper claimant and he is not, by law, 
entitled to VA benefits.  The appellant has provided various 
documents 
purporting to demonstrate that he had verified service.  
These have included a Philippine Army certificate.  Such 
evidence is not binding on the VA and does not create a 
reasonable basis for disputing the finding of the service 
department.  Thus, the Board finds that the basic eligibility 
requirement of requisite service for entitlement to VA 
benefits has not been satisfied.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

Although the appellant has not raised constitutional issues, 
the Board notes that the law pertaining to Philippine service 
has been held not to violate the United States Constitution.  
See Quiban v. Veterans Administration, 928 F.2d 1154, 1158 
(D.C. Cir. 1991); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993); Dela Pena v. Derwinski, 2 Vet. App. 80,81 (1992).

As a final matter, the Board observes that the proper course 
for the unsuccessful applicant who believes there is a reason 
to dispute the report of the service department or the 
contents of military records is to pursue such disagreement 
with the service department.  See Sarmiento, 7 Vet. App. at 
85.

The Court has held that the VCAA does not affect matters 
where the issue on appeal is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  The Court has further specifically stated that the 
VCAA does not apply to claims for nonservice-connected 
disability pension benefits where the claimant did not serve 
on active duty during a period of war.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002).




ORDER

Since the appellant did not have the requisite service for 
eligibility VA benefits, the appeal is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


